Citation Nr: 1413404	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  05-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Lauren Murphy, Alpha Veterans Disability Advocates


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service from October 1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2004 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction is currently with the RO in Chicago, Illinois.  

The Veteran testified at a hearing in September 2009 before the undersigned.  A copy of the transcript has been associated with the claims file.

In February 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to attempt schedule the Veteran for a VA medical examination.  The action specified in the February 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

In February 2013, the Board remanded this matter with instructions to the RO to schedule an examination of the incarcerated Veteran.  The record reflects that repeated attempts by VA staff to arrange an examination were frustrated by a lack of cooperation from the staff at the correctional facility where the Veteran was incarcerated and the matter was returned to the Board without affording the Veteran a VA medical examination.  However, in March 2014, the Board received notice from the Veteran that he had been released from custody.  As a VA medical opinion would greatly assist the Board in clarifying the issues on appeal, the matter is again remanded to schedule the Veteran for a VA psychiatric examination.  

The Veteran has asserted that he suffers from an acquired psychiatric disability secondary to traumatic events he witnessed during his military service; however, the record shows that the Veteran had a difficult childhood during which he was sexually assaulted at approximately age 10 and witnessed gang-related violence as a teenager.  For example, in an April 1998 VA PTSD evaluation, the examiner diagnosed the Veteran with PTSD and major depression "secondary to the traumas that he experienced while growing up."  Thus, there is evidence to suggest that the Veteran had an acquired psychiatric disability that pre-existed his active military service.  On remand, the examiner must provide opinions both as to direct service connection and aggravation of a pre-existing condition.

As the matter of entitlement to service connection for an acquired psychiatric disorder may have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined and remanded with the Veteran's claim for service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1. Associate any VA outpatient treatment records from August 2011 to the present with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA psychiatric examination.

The purpose of the examination is to determine whether the Veteran has a psychiatric disorder that had its onset or was aggravated during active service or; is otherwise related to any incident of service, or; whether it existed prior to service and was aggravated beyond its natural progression by service. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

c) Although the examiner must conduct an independent review of the claims file, the Board calls the examiner's attention to the following: 

i) A March 1994 record showing the Veteran received an Army Achievement Medal for evacuating seven soldiers with carbon monoxide poisoning. 

ii) The April 1998 VA PTSD evaluation where it was noted that the Veteran's PTSD was secondary to childhood trauma. 

iii) The report of the Veteran's February 2004 VA general medical examination where the examiner found that the Veteran's psychiatric problems were caused by service. 

iv) The report of his March 2004 VA initial PTSD examination where the examiner did not diagnose the Veteran with a mental disorder. 

v) A November 2010 VA psychiatric treatment record indicating that the Veteran has PTSD caused by both childhood and military stressors. 

d) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

e) All indicated tests and studies must be performed. The examiner must provide a diagnosis for each psychiatric disability found.  For each diagnosis, the examiner must provide an opinion as to whether: 

i) On the basis of the clinical record, can it be clearly and unmistakably concluded that the Veteran's psychiatric disorder, to include PTSD and/or depression, pre-existed his entry into active military service?

ii) If it is found that the psychiatric disorder condition did clearly and unmistakably pre-exist service, can it also be clearly and unmistakably concluded that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

iii) If the psychiatric condition is not found to have so pre-existed service, did it have its onset during active military service or is it otherwise related to the Veteran's active military service? 

f) If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.

g) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

h) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

